Citation Nr: 0616777	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  04-32 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania




THE ISSUE

Entitlement to an initial compensable rating for 
onychomycosis of the right great toe.  




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel






INTRODUCTION

The veteran served on active duty from December 1981 to 
October 2002.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  
The case was later transferred to the VA RO in Pittsburgh, 
Pennsylvania.  

Although the veteran also initiated appeals concerning the 
ratings assigned for degenerative joint disease of his right 
knee and hallux valgus of his right foot, and although the RO 
issued a supplemental statement of the case concerning all 
three issues in September 2004, he earlier had specifically 
limited his appeal to the issue concerning the rating for his 
right great toe disability when perfecting his appeal in 
August 2004 by submitting a VA Form 9.  So this is the only 
claim currently at issue before the Board.  See 38 C.F.R. 
§ 20.200 (2005).

The Board also notes the veteran submitted a letter from a 
private physician with his VA Form 9, and he did not waive 
his right to have this additional evidence initially 
considered by the RO.  However, the letter is from a 
psychiatrist and discusses the stress and embarrassment the 
veteran experiences whenever his right great toe is exposed 
in public.  Inasmuch as the disability is not evaluated on 
the basis of the factors noted by the psychiatrist, the Board 
concludes this evidence is not pertinent to the current 
appeal for a higher rating.  So a remand is not required to 
permit the RO to consider this evidence in the first 
instance.  38 C.F.R. § 20.1304(c) (2005).  




FINDING OF FACT

The veteran has an irregular and discolored, but otherwise 
asymptomatic right great toenail.


CONCLUSION OF LAW

The criteria are not met for an initial compensable rating 
for onychomycosis of the right great toe.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 3.321, 4.1, 4.2, 
4.10, and 4.118, Code 7813 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of a July 2002 RO letter to the veteran notifying him 
of the VCAA, he has been advised of the laws and regulations 
governing the claim on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain.  
Thus, he may be considered to have been advised to submit any 
pertinent evidence in his possession.  His private treatment 
records through July 2004 have been obtained and he was 
provided a VA compensation examination, including to assess 
the severity of his right great toenail disability - the 
dispositive issue.  He has not identified any additional 
evidence that needs to be obtained.  See Conway v. Principi, 
353 F. 3d. 1369 (Fed. Cir. 2004).  So the Board finds that 
the duty to assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that, to the extent possible, 38 U.S.C.A. 
§ 5103(a) requires VA to provide content-complying VCAA 
notice prior to the initial adjudication of the claim.  See, 
too, Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006) 
(also discussing the timing of the VCAA notice as it relates 
to prejudicial error).  Here, the RO initially considered the 
veteran's service connection claim in November 2002, not 
until after sending him a VCAA letter in July 2002.  The RO 
also sent him additional letters in September 2003 and March 
2004 specifically relating to the downstream issue of his 
purported entitlement to a higher initial rating (since 
service connection was granted and he timely appealed the 
rating initially assigned for his disability).  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  The RO readjudicated his 
downstream claim for a higher initial rating in the June 2004 
statement of the case (SOC) and September 2004 supplemental 
SOC (SSOC) based on additional evidence that had been 
received since the initial rating decision in question.  
Consequently, there already have been steps to remedy any 
error in the timing of the VCAA notice because the RO 
reconsidered his claim after providing content-complying VCAA 
notice - indeed, concerning the specific downstream claim 
now at issue.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

The veteran's claim in this case is for a higher initial 
rating, rather than for service connection (which, as 
mentioned, has been granted).  But even so, as also 
mentioned, he was provided notice of what type of information 
and evidence was needed to substantiate this downstream claim 
for a higher initial rating.  He was not provided notice of 
the type of evidence necessary to establish an effective date 
if this benefit is granted, but that issue is moot since - 
for the reasons and bases discussed below - the claim for a 
higher initial rating will be denied.  Accordingly, the Board 
finds no evidence of prejudicial error in proceeding with 
final appellate consideration of this claim at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  



Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All reasonable doubt is resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

As already alluded to, the current appeal arose from the 
rating assigned following the initial grant of service 
connection for the onychomycosis affecting the veteran's 
right great toe.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the Court noted the distinction between a claim for 
an increased rating for a service-connected disability and an 
appeal from the initial rating assigned for a disability upon 
the granting of service connection.  In this latter instance, 
the Board must evaluate the level of impairment due to the 
disability throughout the entire period since the effective 
date of the award, considering the possibility of "staging" 
the rating to compensate the veteran for times when his 
disability may have been more severe than at others.

In evaluating the veteran's claim, all regulations that are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

Service connection for onychomycosis of the right great 
toenail - and a zero percent rating - has been in effect 
since November 2002, the day following the veteran's 
separation from service.  



Dermatophytosis (Code 7813) is to be rated as disfigurement 
of the head, face, or neck (Code 7800), scars (Codes 7801, 
7802, 7803, 7804, or 7805), or dermatitis (Code 7806), 
depending upon the predominant disability.  Clearly, Code 
7800 is not applicable to the disability at issue, inasmuch 
as the disability at issue concerns the veteran's right great 
toe.  Further, use of Code 7801 or Code 7805 is also not 
appropriate because there is no evidence the veteran's 
onychomycosis causes any limitation of motion or function.  

The only medical evidence of record addressing the state of 
the veteran's right great toe disability since his separation 
from service is the report of a VA compensation examination 
in August 2002.  He also has submitted numerous reports of 
private medical treatment and evaluation, primarily for his 
right knee disability through July 2004, but none of these 
records mentions his right great toe.  In addition, 
he submitted color photographs of his right great toe with 
his VA Form 9.

The report of the August 2002 VA compensation examination 
states the veteran had an infection in his right great 
toenail in 1983 that was recurrent.  The toenail was removed 
in 1996.  At the time of that VA examination he complained of 
a thickened right great toenail that would catch on his socks 
and that grew upward.  He reported that he no longer had 
recurrent infections.  On objective clinical examination, 
the right great toenail was thickened and deformed.  The nail 
bed was not loose and there was no sign of infection.  The 
examiner commented there was no functional impairment noted.  

The photographs submitted by the veteran, dated in July 2004, 
show primarily his right great toe with what appears to be a 
dry, thickened, irregular, discolored toenail bed.  

A compensable rating under Code 7802 requires a scar to cover 
an area of at least 144 square inches.  The veteran's right 
great toenail obviously does not approach this size, so as to 
meet the criteria for a compensable rating under Code 7802.  

There also is no medical evidence the veteran's right great 
toenail is unstable in any way, as might warrant a 
compensable evaluation under Code 7803.  

As well, the medical evidence does not show the right great 
toenail area is tender and painful, as required for a 
compensable rating under Code 7804.  

Under Code 7806, for dermatitis covering more than 40 percent 
of the entire body or more than 40 percent of exposed areas 
affected, or constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period; a 60 percent rating is to be 
assigned.  

A 30 percent evaluation is warranted for 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas are 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period 

For at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period; a 10 percent rating is appropriate.  

A noncompensable rating is to be assigned for less than 5 
percent of the entire body or less than 5 percent of exposed 
areas affected, and; no more than topical therapy required 
during the past 12-month period.  Code 7806.  

Because the evidence shows the veteran's right great toenail 
disability covers much less than 5 percent of his entire body 
and because there is no evidence that any therapy, topical or 
otherwise, has been required since service, the criteria for 
a 10 percent rating under Code 7806 are not met, either.

In conclusion, none of the requirements for a compensable 
rating have been met under the provisions of any pertinent 
diagnostic code at any time since the veteran's separation 
from service.  So his rating cannot be "staged" under 
Fenderson because he has never had a compensable level of 
disability.

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b)(1).  Here, 
though, the Board believes the regular schedular standards 
adequately describe and provide for the veteran's disability 
level.  There is no evidence he has ever been hospitalized 
for treatment of his right great toenail onychomycosis since 
his separation from service, much less frequently.  Neither 
does the record reflect marked interference with his 
employment.  He has submitted no evidence of excessive time 
off from work due to this disability or of concessions made 
by his employer because of it.  There simply is no evidence 
of any unusual or exceptional circumstances that would take 
his case outside the norm so as to warrant referral to VA's 
Compensation and Pension Service for consideration of an 
extraschedular rating.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-96.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise (meaning approximately evenly balanced 
for and against, with the veteran prevailing in either event, 
or whether instead the preponderance of the evidence is 
against his claim, in which case it is denied.  38 U.S.C.A. 
§ 5107(b).  Here, for the reasons and bases discussed, the 
preponderance of the evidence is against his claim, so the 
benefit-of-the-doubt rule does not apply and his claim must 
be denied.  38 C.F.R. § 4.3; see also Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

The claim for a compensable initial rating for onychomycosis 
of the right great toe is denied.  


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


